DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/30/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 5, “the thermal conductivity” lacks antecedence.
In claim 3, line 2, “the sound velocity” lacks antecedence.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spicci et al (US Pub 2017/0164926 -cited by applicant as JP2017527375).
Re claim 1: Spicci discloses an ultrasonic probe comprising: 
a piezoelectric element [0048; see piezo elements 301]; and 
a backing material including a matrix resin and thermally conductive particles, arranged on one direction side with respect to the piezoelectric element [0029, 0053, 0055; see the backing material 2 that contains graphene, a thermally conductive particle], wherein 
a ratio of thermal conductivity of the backing material in a thickness direction to the thermal conductivity of the backing material in a horizontal direction is 3 or more [0029, 0055; see the graphene stripes and epoxy resin stripes (or see the stripes formed via graphene with epoxy-resin-filled holes), wherein the stripes of graphene form regions of aggregation alternating with regions of non-aggregation; as the stripe regions of aggregation of graphene with regions on non-aggregation of epoxy resin is the same arrangement and material as in the present invention, Spicci’s backing provides for a thermal conductivity ratio of 3 or more].
Re claim 2: The backing material has a region where the thermally conductive particles are aggregated and a region where the thermally conductive particles are not aggregated, and the thermally conductive particles are oriented in the thickness direction of the backing material [0029, 0055; see the graphene stripes and epoxy resin stripes (or see the stripes formed via graphene with epoxy-resin-filled holes), wherein the stripes of graphene form regions of aggregation in the thickness direction alternating with regions of non-aggregation].
Re claim 3: A ratio of sound velocity of the backing material in the thickness direction to the sound velocity of the backing material in the horizontal direction is 0.5 or more [0053, 0055; as the backing material is composed of the alternating layers of epoxy and graphene in the same manner as the instant invention, then the sound velocity in Spicci is 0.5 or more].
Re claim 4: The thermal conductivity of the backing material in the thickness direction is 2.0 W/mk or more, and the thermal conductivity of the backing material in the horizontal direction is 2.0 W/mk or more [0053, 0055; as the backing material is composed of the alternating layers of epoxy and graphene in the same manner as the instant invention where such an arrangement is said to be improved to 30 W/mk in the thickness direction and 6 W/mk in the horizontal direction, then the same is present in Spicci]. 
Re claim 5: The matrix resin has a glass transition temperature (Tg) of 30°C or higher and 200°C or lower [0055; see the epoxy resin which is known to have a Tg of around 130ºC].
Re claims 6, 7: The backing material contains non-thermally conductive composite particles [0035, 0080; see the PCM material that maintains temperature and see the resin portion that is relatively non-thermally conductive compared to the graphene used to thermally charge this layer].
Re claim 8: An ultrasonic diagnostic apparatus comprising the ultrasonic probe [0002; see that the probe is used to obtain signals that are processed to form a diagnostic image, which implies a diagnostic apparatus].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793